


Exhibit 10.6

 

Execution Copy

 

AMENDMENT NO. 3 AND WAIVER TO
LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NO. 3 AND WAIVER TO LOAN AND SECURITY AGREEMENT (this
“Amendment”) is dated as of December 12, 2014 by and among SUMMER INFANT, INC.
and SUMMER INFANT (USA), INC., as “Borrowers” under the Loan Agreement
referenced below (“Borrowers”), SUMMER INFANT CANADA, LIMITED and SUMMER INFANT
EUROPE LIMITED, as “Guarantors” under the Loan Agreement referenced below
(“Guarantors” and collectively with Borrowers, “Obligors”), the “Lenders” party
to the Loan Agreement referenced below (“Lenders”), and BANK OF AMERICA, N.A.,
in its capacity as “Agent” for the Lenders under the Loan Agreement referenced
below (“Agent”).

 

WHEREAS, Obligors, Lenders and Agent are parties to that certain Loan and
Security Agreement dated as of February 28, 2013, as previously amended (as the
same may be further amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”); and

 

WHEREAS, pursuant to clause (f) of Section 10.1.2 of the Loan Agreement,
Obligors are required to furnish to Agent and Lenders, not later than 30 days
prior to the end of each Fiscal Year, projections of Borrowers’ consolidated
balance sheets, results of operations, cash flow and Availability for the next
Fiscal Year, month by month; and

 

WHEREAS, Obligors have advised Agent that Obligors require additional time to
deliver the projections of Borrowers’ consolidated balance sheets, results of
operations, cash flow and Availability for Fiscal Year 2015 (the “2015
Projections”); and

 

WHEREAS, pursuant to Section 10.2.13 of the Loan Agreement, Obligors are not
permitted to change their Fiscal Year or make a material change in accounting
treatment or reporting practices; and

 

WHEREAS, Obligors have advised Agent that Obligors desire (i) to adopt a 4-4-5
week fiscal calendar and (ii) to modify their Fiscal Year so that it generally
ends on the Saturday that falls on or closest to December 31 of each year
(collectively, the “Fiscal Calendar Modifications”);

 

WHEREAS, (a) Obligors have requested that Agent and Lenders (i) waive the
requirement under clause (f) of Section 1 0.1.2 of the Loan Agreement that
Obligors deliver the 2015 Projections no later than 30 days prior to the end of
Fiscal Year 2014, (ii) extend the date for delivery by Obligors of the 2015
Projections to February 15, 2015, (iii) amend clause (f) of Section 1 0.1.2 of
the Loan Agreement to extend the date for delivery of projections of Borrowers’
consolidated balance sheets, results of operations, cash flow and Availability
for each Fiscal Year hereafter until February 15th of each such Fiscal Year,
(iv) waive Section 10.2.13 of the Loan Agreement to permit Obligors to make the
Fiscal Calendar Modifications, and (v) amend certain provisions of the Loan
Agreement to effectuate the Fiscal Calendar Modifications, and (b) Agent and
Lenders have agreed to do so subject to the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, each party hereto hereby agrees as follows:

 

1.                                      Capitalized Terms.  Capitalized terms
used herein which are defined in the Loan Agreement have the same meanings
herein as therein, except to the extent such terms are amended hereby.

 

--------------------------------------------------------------------------------


 

2.                                      Waiver and Extension of Delivery Date
for 2015 Projections.  In reliance upon the representations, warranties and
covenants of Obligors set forth herein, Agent and Lenders hereby (a) waive the
requirement under clause (f) of Section 1 0.1.2 of the Loan Agreement that
Obligors deliver the 2015 Projections no later than 30 days prior to the end of
Fiscal Year 2014, and (b) agree that the date for delivery by Obligors of the
2015 Projections shall be extended to February 15, 2015.  Obligors hereby
covenant and agree to furnish to Agent and Lenders the 2015 Projections no later
than February 15, 2015.  Obligors hereby further acknowledge and agree that
(x) the foregoing waiver is limited solely to Obligors’ requirement under clause
(f) of Section 10.1.2 of the Loan Agreement to deliver the 2015 Projections no
later than 30 days prior to the end of Fiscal Year 2014, and (y) nothing herein
shall be construed as a waiver of any other provision of the Loan Agreement.

 

3.                                      Waiver to Permit Fiscal Calendar
Modifications.  In reliance upon the representations, warranties and covenants
of Obligors set forth herein, Agent and Lenders hereby waive Section 10.2.13 of
the Loan Agreement to permit Obligors (a) to adopt a 4-4-5 week fiscal calendar
and (b) to modify their Fiscal Year so that it generally ends on the Saturday
that falls on or closest to December 31 of each year.  Obligors hereby
acknowledge and agree that (x) the foregoing waiver of Section 10.2.13 is
limited solely to the fiscal calendar and Fiscal Year changes described in the
preceding sentence, and (y) nothing herein shall be construed as a waiver of any
other provision of the Loan Agreement.

 

4.                                      Amendments to Section 1.1 of the Loan
Agreement.  In reliance upon the representations, warranties and covenants of
Obligors set forth herein, Agent and Lenders hereby agree with Obligors that
Section 1.1 of the Loan Agreement shall be amended as follows:

 

(a)                                 by deleting the existing definitions of
“Fiscal Quarter” and “Fiscal Year” and replacing them with the following new
definitions:

 

“Fiscal Quarter:  any fiscal quarter of any Fiscal Year, which fiscal quarter
shall consist of thirteen weeks divided into three Fiscal Months of four, four
and five weeks, which fiscal quarters shall generally end on the Saturday
closest to the last day of March, June, September and December of each Fiscal
Year in accordance with the fiscal accounting calendar of the Company and its
Subsidiaries.”

 

“Fiscal Year:  the fiscal year of Company and its Subsidiaries for accounting
and tax purposes, generally ending on the Saturday closest to the last day of
December of each year.”

 

(b)                                 by adding the following new definition of
“Fiscal Month”:

 

“Fiscal Month:  any fiscal month of any Fiscal Year, which fiscal month shall
consist of either four or five weeks and generally end on the Saturday closest
to the last day of each calendar month in accordance with the fiscal accounting
calendar of the Company and its Subsidiaries.”

 

5.                                      Amendment to Section 8.1 of the Loan
Agreement.  In reliance upon the representations, warranties and covenants of
Obligors set forth herein, Agent and Lenders hereby agree with Obligors that
Section 8.1 of the Loan Agreement shall be amended as follows:

 

“8.1.                     Borrowing Base Certificates.  Obligors shall deliver
to Agent (and Agent shall promptly deliver same to Lenders) (i) by the fifteenth
(15th) day of each calendar month, and at such other times as Agent may request,
a Borrowing Base Certificate setting forth the amounts of Accounts, Inventory,
Eligible Accounts, Eligible Inventory, the Accounts Formula Amount, the
Inventory Formula Amount, the Availability Reserve, the Borrowing Base, the

 

2

--------------------------------------------------------------------------------


 

Revolver Exposure and Availability as of the most recently ended Fiscal Month,
and (ii) by Wednesday of each week, an updated Borrowing Base Certificate (which
updated Borrowing Base Certificate shall include updated calculations of the
Borrowing Base and Availability as of the end of the most recently ended week
based solely upon sales, collections and Loan activity since the last day of the
Fiscal Month for which a monthly Borrowing Base Certificate shall have been
prepared).  All calculations of Availability in any Borrowing Base Certificate
shall originally be made by Obligors and certified by a Senior Officer, provided
that Agent may from time to time review and, in its Permitted Discretion, adjust
any such calculation (a) to reflect its estimate of declines in value of any
Collateral, due to collections received or otherwise; or (b) to the extent Agent
believes that the calculation was not made in accordance with this Agreement or
does not accurately reflect the Availability Reserve.”

 

6.                                      Amendment to Section 8.2.1 of the Loan
Agreement.  In reliance upon the representations, warranties and covenants of
Obligors set forth herein, Agent and Lenders hereby agree with Obligors that the
second sentence of Section 8.2.1 of the Loan Agreement shall be amended to read
as follows:

 

“Each Obligor shall also provide to Agent, on or before the 15th day of each
month, a detailed aged trial balance of all Accounts as of the end of the most
recent Fiscal Month, specifying each Account’s Account Debtor name and address,
amount, invoice date and due date, showing any discount, allowance, credit,
authorized return or dispute, and including such proof of delivery, copies of
invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Agent may reasonably
request.”

 

7.                                      Amendment to Section 8.3.1 of the Loan
Agreement.  In reliance upon the representations, warranties and covenants of
Obligors set forth herein, Agent and Lenders hereby agree with Obligors that the
first sentence of Section 8.3.1 of the Loan Agreement shall be amended to read
as follows:

 

“Each Obligor shall keep accurate and complete records of its Inventory,
including costs and daily withdrawals and additions, and, prior to the 15th day
after the end of each month, shall submit to Agent inventory and reconciliation
reports for the most recently ended Fiscal Month in form satisfactory to Agent.”

 

8.                                      Amendment to Section 10.1.2 of the Loan
Agreement.  In reliance upon the representations, warranties and covenants of
Obligors set forth herein, Agent and Lenders hereby agree with Obligors that
Section 10.1.2 of the Loan Agreement shall be amended by deleting existing
clauses (c) and (f) of Section 10.1.2 and replacing them with the following new
clauses (c) and (f):

 

“(c) as soon as available, and in any event within 30 days after the end of each
month, unaudited balance sheets as of the end of the most recent Fiscal Month
and the related statements of income and cash flow for such Fiscal Month and for
the portion of the Fiscal Year then elapsed, on consolidated and, to the extent
applicable, consolidating bases for Obligors and Subsidiaries, setting forth in
comparative form corresponding figures for the preceding Fiscal Year and
certified by the chief financial officer of Borrower Agent as prepared in
accordance with GAAP and fairly presenting the financial position and results of
operations for such month and period, subject to normal year-end adjustments and
the absence of footnotes;”

 

“(f)  not later than February 15th of each Fiscal Year, projections of
Borrowers’ consolidated balance sheets, results of operations, cash flow and
Availability for such Fiscal Year, on a Fiscal Month by Fiscal Month basis;”

 

3

--------------------------------------------------------------------------------


 

9.                                      No Default; Representations and
Warranties, Etc.  Obligors hereby represent, warrant and confirm that: (a) after
giving effect to this Amendment all representations and warranties of Obligors
in the Loan Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof as if made on such date (except
to the extent that such representations and warranties expressly relate to or
are stated to have been made as of an earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such earlier date); (b) after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing; and (c) the
execution, delivery and performance by Obligors of this Amendment and all other
documents, instruments and agreements executed and delivered in connection
herewith or therewith (i) have been duly authorized by all necessary action on
the part of Obligors (including any necessary shareholder consents or
approvals), (ii) do not violate, conflict with or result in a default under and
will not violate or conflict with or result in a default under any applicable
law or regulation, any term or provision of the organizational documents of any
Obligor or any term or provision of any material indenture, agreement or other
instrument binding on any Obligor or any of its assets, and (iii) do not require
the consent of any Person which has not been obtained.

 

10.                               Ratification and Confirmation. Obligors hereby
ratify and confirm all of the terms and provisions of the Loan Agreement and the
other Loan Documents and agree that all of such terms and provisions, as amended
hereby, remain in full force and effect.  Without limiting the generality of the
foregoing, Obligors hereby acknowledge and confirm that all of the “Obligations”
under and as defined in the Loan Agreement are valid and enforceable and are
secured by and entitled to the benefits of the Loan Agreement and the other Loan
Documents, and Obligors hereby ratify and confirm the grant of the liens and
security interests in the Collateral in favor of Agent, for the benefit of
itself and Lenders, pursuant to the Loan Agreement and the other Loan Documents,
as security for the Obligations.

 

11.                               Conditions to Effectiveness of Amendment.
 This Amendment shall become effective as of the date when, and only when, Agent
shall have received counterparts to this Amendment, duly executed by Agent,
Lenders and Obligors.

 

12.                               Miscellaneous.

 

(a)                                 Except to the extent specifically amended
hereby, the Loan Agreement, the other Loan Documents and all related documents
shall remain in full force and effect.

 

(b)                                 This Amendment may be executed in any number
of counterparts, each of which, when executed and delivered, shall be an
original, but all counterparts shall together constitute one instrument.

 

(c)                                  Borrowers shall reimburse Agent for, or pay
directly, all reasonable out-of-pocket costs and expenses of Agent (including,
without limitation, the reasonable fees and expenses of Agent’s legal counsel)
in connection with the preparation, negotiation, execution and delivery of this
Amendment and the other Loan Documents, within 30 days of Borrowers’ receipt of
invoices (in reasonably sufficient detail) setting forth such costs and
expenses.

 

(d)                                 This Amendment shall be governed by the laws
of the State of New York and shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

 

{Remainder of page intentionally left blank; signatures begin on the following
page}

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

 

BORROWERS

 

 

 

 

SUMMER INFANT, INC.

 

 

 

 

 

 

 

By:

/s/ Carol E. Bramson

 

Name:

Carol E. Bramson

 

 

Title:

CEO

 

 

 

 

 

SUMMER INFANT (USA), INC.

 

 

 

 

 

 

 

By:

/s/ Carol E. Bramson

 

Name:

Carol E. Bramson

 

 

Title:

CEO

 

 

 

 

 

 

 

 

GUARANTORS

 

 

 

 

 

SUMMER INFANT CANADA, LIMITED

 

 

 

 

 

 

 

By:

/s/ Carol E. Bramson

 

Name:

Carol E. Bramson

 

 

Title:

CEO

 

 

 

 

 

SUMMER INFANT EUROPE LIMITED

 

 

 

 

 

 

 

By:

/s/ Carol E. Bramson

 

Name:

Carol E. Bramson

 

 

Title:

CEO

 

 

[Signature Page to Amendment No.3 and Waiver to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

AGENT

 

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

 

 

By:

/s/ Cynthia G. Stannard

 

Name:

Cynthia G. Stannard

 

Title:

Senior Vice President

 

[Signature Page to Amendment No.3 and Waiver to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

By:

/s/ Cynthia G. Stannard

 

Name:

Cynthia G. Stannard

 

Title:

Senior Vice President

 

[Signature Page to Amendment No.3 and Waiver to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

 

 

By:

/s/ Salvatore P. Demma

 

Name:

Salvatore P. Demma

 

Title:

Authorized Officer

 

[Signature Page to Amendment No.3 and Waiver to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

 

FIRST NIAGARA COMMERCIAL FINANCE, INC., A WHOLLY-OWNED SUBSIDIARY OF

 

FIRST NIAGARA BANK, N.A., as Lender

 

 

 

 

 

By:

/s/ Danielle Prentis

 

Name:

Danielle Prentis

 

Title:

Vice President — Portfolio Manager

 

[Signature Page to Amendment No.3 and Waiver to Loan and Security Agreement]

 

--------------------------------------------------------------------------------
